NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Mar 2022 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jerald Meyer on 16 Aug 2022.

The application has been amended as follows: 

Claims
The claims are amended as follows:

7. (Currently Amended) A mounting stage on which a substrate to be subjected to a plasma process is mounted, the mounting stage comprising: 
an electrostatic chuck configured to attract the substrate and an edge ring disposed around the substrate; and 
 	supply holes through which a heat medium is supplied to a space between the electrostatic chuck and the edge ring, 
 
wherein a groove is provided in at least one of a rear surface of the edge ring and a surface of the mounting stage on which the edge ring is disposed, 
 	wherein the groove includes a plurality of grooves at locations corresponding to a circumference where the supply holes are arranged, 
 	wherein the plurality of grooves are not in communication with the supply holes wherein the plurality of grooves are 
wherein each of the plurality of grooves and each of the supply holes are alternately arranged one by one along the circumference.
 
13. (Currently Amended) A substrate processing device comprising:
a mounting stage on which a substrate is mounted;
an edge ring disposed around the substrate;
an electrostatic chuck configured to attract the edge ring and the substrate; and 
supply holes through which a heat medium is supplied to a space between the electrostatic chuck and the edge ring, 
wherein a groove is provided in at least one of a rear surface of the edge ring and a surface of the mounting stage on which the edge ring is disposed, 
wherein the groove includes a plurality of grooves at locations corresponding to a circumference where the supply holes are arranged, 
wherein the plurality of grooves are not in communication with the supply holes wherein the plurality of grooves are 
wherein each of the plurality of grooves and each of the supply holes are alternately arranged one by one along the circumference.
 
14. (Currently Amended) An edge ring disposed around a substrate to be subjected to a plasma process, 
wherein a groove is provided in a rear surface of the edge ring, 
wherein the groove is not in communication with supply holes through which a heat medium is supplied to a space between the edge ring and an electrostatic chuck configured to attract the edge ring, 
wherein the groove includes a plurality of grooves at locations corresponding to a circumference where the supply holes are arranged, 
wherein the plurality of grooves are 
wherein each of the plurality of grooves and each of the supply holes are alternately arranged one by one along the circumference.

Allowable Subject Matter
Claims 7-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 7, 13, and 14, closest prior art of record (viz. Kuno et al. (US 2020/0251371 A1 having effectively filed date of 6 Nov 2017 and hereinafter “Kuno”) in view of Maeda et al. (US 2010/0326957 A1 hereinafter “Maeda”)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations:  “wherein the plurality of grooves are arranged to have predetermined intervals along the circumference and wherein each of the plurality of grooves and each of the supply holes are alternately arranged one by one along the circumference", in the context of other limitations (i.e. the grooves are not in communication with the supply holes) of the claim. See also Applicant’s remarks filed 14 Mar 2022 bottom of page 11-page 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        

/RAM N KACKAR/Primary Examiner, Art Unit 1716